This case came before the court on plaintiff’s motion for rehearing and reconsideration and to amend and alter the court’s opinion and judgment of October 13,1967,181 Ct. Cl. 55, 384 F. 2d 391. Upon consideration thereof, together with *802tbe response thereto and without oral argument, the court on May 10, 1968, ordered that the motion of plaintiff be denied and the case be remanded to the trial commissioner for proceedings under Eule 47 (c); that the trial commissioner is free to readopt those of his original findings bearing on the amount of recovery which the court did not find it necessary to include in its decision on liability, supra, and which the parties are agreed should be adopted, or which the trial commissioner believes should be adopted as a predicate for his recommendation regarding the amount of recovery.